Name: Council Decision (CFSP) 2017/1424 of 4 August 2017 in support of OSCE activities to reduce the risk of illicit trafficking and excessive accumulation of small arms and light weapons and conventional ammunition in the former Yugoslav Republic of Macedonia and Georgia
 Type: Decision
 Subject Matter: defence;  world organisations;  international security;  Europe;  trade policy
 Date Published: 2017-08-05

 5.8.2017 EN Official Journal of the European Union L 204/82 COUNCIL DECISION (CFSP) 2017/1424 of 4 August 2017 in support of OSCE activities to reduce the risk of illicit trafficking and excessive accumulation of small arms and light weapons and conventional ammunition in the former Yugoslav Republic of Macedonia and Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Whereas: (1) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition (EU SALW Strategy). The EU SALW Strategy underlined that in order to minimise the risk posed by the illicit trade in and excessive accumulation of SALW, particular attention should be paid to the enormous accumulation of SALW stockpiled in some parts of Eastern and South-Eastern Europe, and the ways in which they are disseminated in conflict zones. (2) The EU SALW Strategy identifies among its objectives the fostering of effective multilateralism so as to forge mechanisms, whether international, regional or within the Union and its Member States, for countering the supply and destabilising spread of SALW and their ammunition. In its Action Plan, the EU SALW Strategy singles out the Organisation for Security and Co-operation in Europe (OSCE) as one of the regional organisations with which cooperation should be developed. (3) The EU SALW Strategy contains dedicated provisions on the support to be provided to the OSCE action to combat the illicit trade in SALW and their ammunition and the destruction of OSCE participating States' surplus stocks. In particular, the Union is participating in the efforts to reduce surplus stocks of SALW and conventional ammunition left over from the Cold War in Eastern Europe through cooperation with the OSCE whose help has been requested by participating States concerned. (4) In 2000, the OSCE participating States adopted the OSCE Document on SALW by which they committed themselves to combatting illicit trafficking of SALW in all its aspects. That Document also emphasises the destabilising effects that the excessive accumulation of SALW and its poor stockpile management and security can have on national, regional and international security. (5) Furthermore, in 2003, the OSCE participating States adopted the OSCE Document on Stockpiles of Conventional Ammunition (SCA) recognising thereby the security and safety risks posed by the excessive accumulation of conventional ammunition. In order to address these risks, they decided to establish a practical procedure for the provision of assistance for the destruction of surplus conventional ammunition and/or upgrading stockpile management and security practices. (6) The OSCE Documents on SALW and SCA identify destruction as the preferred method for the disposal of surplus SALW and conventional ammunition. (7) In 2016, the former Yugoslav Republic of Macedonia and Georgia addressed the OSCE participating States at the OSCE Forum for Security Cooperation with a request for assistance under the OSCE Documents on SALW and SCA in improving the security of SALW and the destruction of conventional ammunition. (8) The Union previously supported OSCE activities by means of Council Decision 2012/662/CFSP (1). The Decision, whose implementation ended in 2015, funded activities such as the destruction of SALW surpluses, improvement of security and management of weapons stockpiles, development of appropriate tools for record keeping of weapons, and enhancement of conventional arms transfer controls; (9) On 19 December 2016, the Council adopted Decision (CFSP) 2016/2356 (2). The new phase of the South-Eastern and Eastern Europe Clearinghouse for the Control of the Small Arms and Light Weapons (SEESAC) project will build upon the achievements under Council Decision 2013/730/CFSP (3) while maintaining the holistic approach to tackling the threat posed by SALW in the region. In particular, the project will work to coordinate with initiatives in the former Yugoslav Republic of Macedonia seeking to increase stockpile management capacities of the police, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of promoting peace and security, and effective multilateralism at global and regional levels, the Union shall pursue the following objectives:  to enhance peace and security in the neighbourhood of the Union, by reducing the threat posed by the illicit trafficking and excessive accumulation of SALW and conventional ammunition in the OSCE region,  to support effective multilateralism at regional level by supporting the action of the OSCE to prevent the illicit trafficking and excessive accumulation of SALW and conventional ammunition. 2. In order to achieve the objective referred to in paragraph 1, the Union shall undertake the following measures:  reducing the risk of the illicit proliferation of SALW in the former Yugoslav Republic of Macedonia,  disposal of surplus ammunition in Georgia. A detailed description of the projects referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by the OSCE Secretariat. 3. The OSCE Secretariat shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the OSCE Secretariat. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 1 353 878,52. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the OSCE Secretariat. The financing agreement shall stipulate that the OSCE Secretariat has to ensure the visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the OSCE Secretariat. These reports shall form the basis for the evaluation carried out by the Council. The Commission shall report on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, this Decision shall expire 6 months after the date of its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) Council Decision 2012/662/CFSP of 25 October 2012 in support of activities to reduce the risk of illicit trade in, and excessive accumulation of, Small Arms and Light Weapons in the region covered by the Organisation for Security and Cooperation in Europe (OSCE) (OJ L 297, 26.10.2012, p. 29). (2) Council Decision (CFSP) 2016/2356 of 19 December 2016 in support of SEESAC disarmament and arms control activities in South-East Europe in the framework of the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (OJ L 348, 21.12.2016, p. 60). (3) Council Decision 2013/730/CFSP of 9 December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition (OJ L 332, 11.12.2013, p. 19). ANNEX 1. Background In 2016, two OSCE participating States  the former Yugoslav Republic of Macedonia and Georgia  requested support for activities related to increased security for small arms and light weapons (SALW) and the disposal of surplus conventional ammunition. In 2016, the former Yugoslav Republic of Macedonia declared that it needed assistance to increase the physical and IT security of SALW and ammunition storage rooms in 15 border police stations (BPS) and one regional centre for border affairs (RCBA). Further, the request identified the need to increase the capacity of the Ministry of Internal Affairs (MoIA) by improving the stockpile management procedures of service weapons. The OSCE Mission to Skopje (OMSk) has provided continuous support to the MoIA in the security domain through facilitating cross-border joint exercises, organising training courses on fighting organised crime, green border observation, conducting face recognition, and profiling. Building upon the existing co-operation, the MoIA has identified the OMSk as a partner for implementing the security upgrades and capacity building. After the Cold War, the Ministry of Defence of Georgia was left with substantial stockpiles of Soviet-era conventional ammunition. Some of these stockpiles have been reduced as part of national efforts, as well as international and bilateral assistance projects. Thus, in 2005-2013 three projects were completed for the disposal of guided and unguided rockets with the support of the NATO Maintenance and Supply Agency and the US State Department. In 2007, 2011 and 2012, the OSCE and UNDP also supported projects for the utilisation, processing and disposal of the remaining surpluses of guided and unguided aircraft rockets and their hazardous components. Moreover, the OSCE provided assistance for the disposal of cluster munitions, bombs and artillery shells in 2012-2016. In 2016, Georgia submitted a new request for assistance to the OSCE Forum for Security Co-operation (FSC) for the disposal of 461 tonnes of surplus conventional ammunition, which includes 121 tonnes of artillery shells and 340 tonnes of bombs. Although the OSCE does not currently have a field presence in Georgia, the Organisation has a successful track record in implementing ammunition disposal projects in the country. The OSCE and Georgia have established a framework for co-operation by developing a Programme for Demilitarisation Works of Outdated, Written off and Obsolete Ammunition Existing at the Military Bases in Georgia. In April 2014, the OSCE Secretariat and Georgia signed a Memorandum of Understanding (MoU), which regulates additional details about the implementation of the Programme. As a continuation of the successful implementation of Decision 2012/662/CFSP, the current projects focus on further strengthening the national control over SALW and ammunition and assisting the former Yugoslav Republic of Macedonia and Georgia in meeting their international commitments in this area. 2. Overall objective To strengthen the security in the regions of South-Eastern Europe and the South Caucasus by reducing the threat from the uncontrolled proliferation of SALW and conventional ammunition. 3. Description of the projects The projects build upon the past and ongoing OSCE activities to reduce surplus stockpiles, improve security, and prevent the theft of SALW and ammunition, thus contributing to counter-terrorism efforts by enabling OSCE participating States to address one of the sources of supply to terrorist networks. 3.1 Project 1: Reducing the risk of the illicit proliferation of SALW in the former Yugoslav Republic of Macedonia 3.1.1 Objective To increase the capacity of the MoIA of the former Yugoslav Republic of Macedonia to secure its stockpiles of SALW and ammunition thereby reducing the risk for their illicit proliferation, including for terrorist purposes. 3.1.2 Description In the request for assistance to the OSCE, the MoIA identified the vulnerability of storage rooms for SALW and ammunition in 15 BPS and one RCBA. The attack against the BPS near Gosince in April 2015, which resulted in the theft of weapons and ammunition, has triggered a comprehensive review of the security of SALW storage rooms in BPS. In response to the request for assistance, the OSCE Mission to Skopje conducted needs assessment, which included visits to all 15 BPS and the RCBA. The OSCE identified a number of challenges relating to the security of SALW in the these stations, including the need to improve the physical security of the existing storage rooms, to enhance the record-keeping procedures, to increase the capacity of the personnel for management of service and seized SALW, and to increase the capability of the MoIA to prevent proliferation of SALW from its stockpiles. 3.1.3 Expected results With this activity the OSCE Mission to Skopje (OMSk) continues its efforts to build the capacities of the MoIA in the areas of fighting organised crime and terrorism. The project will contribute to the achievement of the following specific results: Result 1: Increased physical and IT security of SALW and ammunition stockpiles in 15 BPS and one RCBA Indicators:  15 BPS and one RCBA have SALW storage rooms with increased physical and IT protection. Result 2: Increased capacity of MoIA to implement SALW stockpile management. Indicators:  developed Standard Operating Procedures (SOPs) for management of service weapons,  one course to train trainers has been organised,  16 on-site training courses provided in 15 BPS and one RCBA provided. 3.1.4 Project Implementation Team The project implementation team (PIT) will consist of a Law Enforcement Project Co-ordinator (LEPC) and a project assistant. The PIT will be responsible for the entire project cycle management, including establishing the legal, managerial, monitoring and verification frameworks, for effective achievement of the project results and reporting. 3.1.5 Activities 3.1.5.1 Tender documentation The documentation for the public tender for security upgrades of 15 BPS and one RCBA will be based on the construction design specifications, as provided in the national regulations and the OSCE best practices for storages of SALW and stockpiles of conventional ammunition. The OMSk will procure the services of a company to develop the construction design specifications. The selected supplier will elaborate and provide the OMSk and the MoIA with all relevant construction design documentation, ensuring that it is coordinated and approved by all national regulating authorities and compliant with the OSCE rules and procedures. 3.1.5.2 Security upgrades The OMSk will develop the documentation required for an open competitive bidding and conduct the tender for construction works and provision of IT security equipment in accordance with the OSCE rules and regulations. The selected contractor will implement the security measures in accordance with the approved construction design. The PIT will organise the monitoring and technical supervision of the implementation of the security measures and verification of their compliance with the relevant technical requirements. 3.1.5.3 Developing of SOPs for handling service weapons and ammunition The PIT will establish a working group composed of representatives from the OSCE and the relevant departments within MoIA, including the SALW Focal Point, Unit for Exploitation, Cryptology and CCTV, Construction Management Department, Legal Department, Sector for Border Affairs and Migration, and the Bureau for Public Safety. The working group will hold four meetings for the development of SOPs and will be supported by one national and one international expert. The SOPs will provide advice and guidance to the MoIA personnel on how to use the new technical and IT tools in a standardised way. 3.1.5.4 Training The PIT will manage the development of a training manual on the new SOPs, including recruitment of an expert for its development, printing and dissemination to relevant MoIA staff, and translation into English. English copies will be disseminated to other OSCE Field Operations as well as the OSCE Secretariat in order to provide visibility and material for future reference. The PIT will organise a course to train trainers for 30 designated representatives from four Regional Centres for Border Affairs and eight Sectors for Internal Affairs, with the aim of increasing their knowledge of the use of the new security and IT systems in the refurbished storage rooms. Subsequently, the trained trainers will deliver countrywide training in their respective regional centres and sectors, thereby ensuring sustainability of the activity. 3.1.5.5 Union visibility The goal of the visibility activities will be to publicise Union support by reducing the risks of the proliferation of weapons and ammunition through the activities implemented by the OSCE. Visibility events will focus on raising awareness among selected audiences as well as the general public on the implementation of specific activities within this project; their impact on the reduction of the threat from uncontrolled proliferation; and the overall stability of the region. The visibility activities will follow a visibility project plan. It is envisaged to develop several types of visibility materials in order to present the project results to the target audience. They will include roll-ups, banners, leaflets, photographic materials, video material as well as promotion of the results at visibility events. 3.2 Project 2: Disposal of surplus ammunition in Georgia 3.2.1 Objective To support the process of improving ammunition stockpile management in Georgia through the disposal of 461 tonnes of surplus ammunition. 3.2.2 Description In 2016, Georgia requested assistance for the disposal of 461 tonnes of surplus conventional ammunition in compliance with the Programme for Demilitarisation Works of Outdated, Written off and Obsolete Ammunitions Existing at the Military Bases in Georgia (the Programme). As a follow-up on the OSCE projects implemented in 2007, 2011-2012, and 2014-2016, the OSCE Secretariat will support Georgia in its efforts to increase its capacity for ammunition stockpile management. 3.2.3 Expected results Result 1: Reduction of the available surpluses of conventional ammunition in a safe and environmentally benign way. Indicators:  Disposal of 461 tonnes of surplus ammunition.  Signed implementation partner agreement.  Recruitment of project personnel.  Development of the Quality Assurance Programme.  Quarterly progress reports.  Quarterly environmental reports. 3.2.4 Project implementation team The project implementation team (PIT) will consist of a project manager, a project assistant, one local consultant and two international consultants. The project manager will be an OSCE official under an existing contracted position. The project assistant, the local and international consultants will be contracted in line with the existing OSCE rules and regulations. The PIT will be responsible for setting the legal, managerial, monitoring and verification frameworks for effective achievement of project results and execution of a Quality Assurance Programme (QAP). 3.2.5 Implementing partner Georgia has entrusted the implementation of the activities under the programme with the State Military Science-Technical Centre (DELTA). DELTA possesses exclusive rights in Georgia for ammunition demilitarisation and ammunition destruction activities, which were granted by Decree No 321 of the Minister of Defence of Georgia in 2005. Since then, DELTA has been the implementing partner sub-contracted by all international organisations engaged in supporting disposal activities, including NATO, UNDP and the OSCE. Thus, in 2016 DELTA completed a project, supported by the OSCE, for the disposal of 620 tonnes of aircraft rockets, bombs and artillery shells. 3.2.6 Activities 3.2.6.1 Disposal of surplus ammunition DELTA has conducted research on the ammunition to be disposed of and developed technologies, instructions and documentation for the disposal process. In addition, DELTA has started the process of transporting 340 tonnes of surplus bombs from their storage location to the disposal facility in Phonichala, provided training to the project personnel and initiated the dismantling process. The explosive components will be disposed by open pit detonation at the Vaziani firing range. The disposal of 121 tonnes of artillery shells will take place at the Dedoplitskaro facility. DELTA is monitoring the environmental effects of the disposal operations by conducting monthly tests. 3.2.6.2 Union visibility The visibility activities will focus on raising awareness among selected audiences as well as the general public on the implementation of the ammunition disposal operations and their impact for increasing stockpile management capacity in Georgia. 4. Beneficiaries The direct beneficiaries of the projects will be the national institutions of the former Yugoslav Republic of Macedonia and Georgia responsible for SALW, ammunition security and management. The project activities comply with the national strategies on SALW and ammunition and are aligned with the international commitment of both countries. The population of both countries, the population in South-Eastern Europe, the South Caucasus and the Union, that are at risk of the proliferation of SALW and ammunition, will also benefit indirectly from the project activities. 5. Duration The total estimated duration of the projects will be 36 months. 6. Technical implementing entity The overall technical implementation of this Decision will be entrusted to the OSCE Secretariat. 7. Steering Committee The Steering Committee for this project will be composed of a representative of the High Representative and of the implementing entity referred to in paragraph 6 of this Annex. The Steering Committee will review the implementation of this Decision regularly, at least once every 6 months, including by the use of electronic means of communication. 8. Reporting The OSCE Secretariat will provide narrative reports on a quarterly basis to review progress towards the completion of project results. The OSCE Secretariat will submit annual narrative and financial reports and a final report within 6 months of the end of the implementation period. 9. Estimated total cost of the projects and Union financial contribution The total estimated cost of the projects is EUR 1 353 878,52.